Exhibit 3-a ARTICLES OF AMENDMENT TO ARTICLES OF INCORPORATION OF CHINA AOXING PHARMACEUTICAL COMPANY, INC. Pursuant to the provisions of section 607.1006, Florida Statues, this Florida Profit Corporationadopts the following amendments to its Articles of Incorporation: AMENDMENTS ADOPTED ARTICLE I of the Articles of Incorporation is amended to change the name of the Corporation.The new name of the Corporation is Aoxing Pharmaceutical Company, Inc. ARTICLE III, Sections 3.1 and 3.2 of the Articles of Incorporation of the Corporation are amended to read in their entirely as follows: 3.1.
